Citation Nr: 0123438	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  97-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

This appeal arises from an October 1996 rating decision of 
the Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that a prior rating 
decision of March 1987 that denied entitlement to special 
monthly compensation (SMC) for loss of use of a creative 
organ was not clearly and unmistakably erroneous (CUE).  The 
veteran appealed this determination.

The Board of Veterans' Appeals (Board) issued a decision on 
this appeal in April 2000 that denied the award of SMC for 
loss of use of a creative organ on the merits.  Following a 
March 2001 decision to grant a joint motion for remand the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the case for 
further consideration.


REMAND

In December 1985, the veteran filed a claim for an increased 
evaluation for multiple sclerosis (MS), and a total 
disability rating based upon individual unemployability.  
Additionally, his claim reasonably raised the issue of 
entitlement to service connection for impotency secondary to 
multiple sclerosis, and SMC for loss of use of a creative 
organ.  By rating decision of March 1987, service connection 
was granted for several issues, to include impotency without 
deformity, secondary to MS, and a noncompensable evaluation 
was assigned.  In the rating decision, the RO also addressed 
and denied entitlement to SMC for loss of use of a creative 
organ, indicating that function had been restored by a penile 
prosthesis.

The veteran was notified by letter of April 1987, of the 
grant of service connection for impotency without deformity 
secondary to MS.  Notice of the denial of SMC for loss of use 
of a creative organ was, however, not sent to the appellant.

In July 1996, the veteran's representative, Paralyzed 
Veterans of America, filed a claim for an increased 
evaluation for the veteran's service-connected disabilities, 
and, also alleged CUE in the March 1987 rating decision based 
on the RO's failure to grant SMC for loss of use of a 
creative organ.  As noted above, this claim for CUE was 
denied in the rating decision on appeal.

A review of the record reveals that there is no CUE claim 
presently before the Board.  The rating decision of March 
1987, that denied SMC for loss of creative use of an organ 
was never finalized, because the veteran was never notified 
of the denial of SMC.  A claimant must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him.  Otherwise, that 
determination will become final.  See 38 C.F.R. § 20.302 
(2000).  Since the RO did not mail the notice of its denial 
of SMC for loss of use of a creative organ to the veteran, 
the December 1985 claim is still ripe and finality has not 
attached.  Hence, the Board takes original appellate 
jurisdiction over the issue of entitlement to SMC for loss of 
use of a creative organ and there is no claim for CUE 
presently before the Board.  Therefore, the proper issue is 
that reflected on the title page.

The veteran contends that SMC for the loss of use of a 
creative organ is warranted even though he has erectile power 
with the use of a penile implant.  The veteran has contended 
that his current implant does not work as effectively as a 
prior model.  It is maintained that the veteran is not 
prevented from receiving a SMC "k" award because he has 
regained function through his use of a prosthetic device.  
Based on the presentations of his representative, it appears 
that he is contending that loss of use of his creative organ 
is in part the result of psychological complications 
resulting from his service-connected multiple sclerosis and 
impotence.

Diagnostic Code 7522 provides that for penile deformity, with 
loss of erectile power, a 20 percent rating is to be 
assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).  The RO assigned a noncompensable 
rating for impotency under that diagnostic code because there 
is no evidence that the veteran had a loss of erectile power 
with the prosthesis.

A footnote to Diagnostic Code 7522 states that disabilities 
rated under that code should be reviewed for entitlement to 
SMC under 38 C.F.R. § 3.350.  Under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a), special monthly compensation may be 
paid for loss of use of a creative organ.  The law provides 
that if a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more testicles, special monthly compensation is 
payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability.  38 
U.S.C.A. § 1114(k) (West Supp. 2001); 38 C.F.R. § 3.350(a)(1) 
(2000).  Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or other creative organ.  Loss of use of one 
testicle will be established when examination by a board 
finds that: (a) the diameters of the affected testicle are 
reduced to one-third of the corresponding diameters of the 
paired normal testicle, or (b) the diameters of the affected 
testicle are reduced to one-half or less of the corresponding 
normal testicle and there is alteration of consistency so 
that the affected testicle is considerably harder or softer 
than the corresponding normal testicle; or (c) if neither of 
the conditions (a) or (b) is met, when a biopsy, recommended 
by a board including a genito-urologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)(1)(i).

According to VA General Counsel's opinion in VAOPGCPREC 5-89 
(Mar. 23, 1989), a determination regarding of loss of use of 
a creative organ under 38 U.S.C.A. § 1114(k) must consider 
the psychological impact of this problem.  It was found that 
Congress intended that the purpose of the statutory award for 
loss of use of a creative organ was to account for 
psychological factors; to include such non-economic factors 
as personal inconvenience, social inadaptability, or the 
profound nature of the disability.  

In the joint motion before the Court, the parties indicated 
that VA had failed to consider the psychological impact of 
the veteran's impotency and penile prosthesis on his claim 
for SMC.  In addition, it was noted that there was evidence 
that the current prosthesis has never functioned well, and 
the veteran had never regained full function of his creative 
organ.  The Board finds that to address these issues requires 
examination and opinions from competent healthcare 
professionals.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, this case must be remanded for additional 
medical opinions to include psychiatric and genito-urinary 
examinations.

Since the Board last reviewed this claim in April 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
Regulations implementing these statutes are published at 66 
Fed.Reg. 45630 (Aug. 29, 2001).  The VCAA introduces several 
fundamental changes into VA's adjudication process.  As these 
procedures are more favorable to the appellant than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under 38 U.S.C.A. § 5103A, VA must first notify the claimant 
if the Secretary is unable to obtain records with respect to 
the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.

According to the last VA genito-urinary examination of 
January 1997, the veteran had his latest penile prosthesis 
implanted by private healthcare providers and he currently 
was being followed by a private urologist.  A review of the 
claims file indicates that these private records have yet to 
be obtained.  Also of record is a letter from the Social 
Security Administration (SSA) dated in July 1986 that 
informed the veteran he had been awarded SSA disability 
benefits.  However, the medical records used in making this 
determination are not contained in the claims file.  The 
Court has ruled on the importance of VA obtaining SSA medical 
records when adjudicating claims for compensation benefits.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under 
the circumstances, the RO must request these medical records.  

In addition, the January 1997 examination primarily concerned 
itself with an evaluation of the veteran's incontinence and 
bladder problems.  Little discussion was given to the 
veteran's impotence and penile prosthesis.  Therefore, in 
light of the General Counsel's opinion, this examination does 
not provide an adequate basis for an evaluation of the 
veteran's loss of use of a creative organ.

Hence, in order to ensure that the record is fully developed, 
this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider who has treated him 
for impotence and penile prosthesis since 
1997.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include legible copies of any 
VA treatment not yet of record.  The RO 
should specifically request that the 
veteran sign and submit release forms in 
order to obtain all records in the 
possession of a Dr. Abramowitz.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  The RO should contact the appropriate 
office of the SSA and request legible 
copies of all medical records used by 
this agency in its determination to award 
disability benefits in July 1986.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  Efforts to secure these records must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  Thereafter, the veteran should be 
afforded VA psychiatric and genito-
urinary examinations.  Prior to these 
examinations the claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  

The genito-urinary examination must 
determine the effects of the veteran's 
service-connected multiple sclerosis on 
the use of his creative organ.  In this 
regard, the examiner should note the 
existence, size, and consistency of the 
veteran's testicles and whether the 
appellant can obtain an erection with the 
use of his penile prosthesis to include 
ejaculation of sperm.  

Regarding the psychiatric examination, 
the examiner should determine whether the 
veteran's loss of use of a creative organ 
or use of a penile prosthesis has 
resulted in psychological symptomatology 
and/or a psychiatric disorder to include 
social inadaptability.  The examiner must 
utilize the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th edition), in 
diagnosing any existing psychological 
impairment.  

A complete rationale must be given for 
any opinions expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of these 
examinations should be associated with 
the veteran's claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  The veteran's claim for entitlement 
to SMC for loss of use of a creative 
organ should then be readjudicated with 
consideration of all pertinent law, 
regulations, court decisions, and General 
Counsel opinions.  If the veteran's claim 
remains denied, he should be provided a 
supplemental statement of the case 
(SSOC), which includes any additional 
pertinent law and regulations.  This SSOC 
must specifically inform the veteran and 
his representative of any information, 
lay evidence, or medical evidence 
necessary to substantiate his claims.  
See 38 U.S.C.A. §§ 5103, 5103A.  The 
applicable response time should be 
allowed.  This case should then be 
returned to the Board, if in order, after 
compliance with the customary appellate 
procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


